DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed June 22, 2022 wherein claim 10 has been amended and claims 1-9, 11 and 17-23 have been cancelled. 
Claims 10 and 12-16 are pending and have been examined. 
A “clean version” of the specification incorporating the amendments made March 10, 2022 has now been provided as requested in the previous office action.  The objection to the specification is withdrawn as moot.  However, in view of the new limitations to claim 10, please see the objection to the drawings below.
  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the new claim 10 recitation of a control device and its relationship with first and second driving devices (currently indicated only by arrows illustrating the direction of motion), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  It is noted that pursuant to MPEP 608.02(d), conventional features may be illustrated in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wuhan China Star Optoelectronics Technology Co., Ltd., CN 105398181A (hereafter CSOT) in view of Fujifilm Corp., JP2007058943A (hereafter Fujifilm).

Regarding claim 10, CSOT teaches a film coating method that includes providing a film coating apparatus for coating a thin film on a substrate (laminating glue 20 described as an adhesive tape (i.e., a film) and illustrated by the apparatus of Fig. 1 as a film being coated onto glass substrate 10 (see description at page 1, page 4 third paragraph to fifth paragraph and last three paragraphs of page 5 through fourth paragraph of page 6). The examiner notes the subjective nature of the term “thin” film and that in the absence of quantification, such subjective terminology fails to exclude the prior art from consideration as such.
At Fig. 1, CSOT teaches a substrate fixing device (fixing jig 100) having an arched surface (fixing table 110 with convex curved surface) for fixing the substrate (glass substrate 10 fixed on curved surface using vacuum pipes 120 that extend through convex surface) (page 6, first four paragraphs); and
a thin film bearing device (adhesive tape bearing fixture 200; see comment above regarding subjective term “thin”) having a bearing surface opposite to the arched surface (see Fig. 1 illustrating adhesive 20 being held on surface of platform 210 arranged opposite the convex surface of table 110), and wherein the thin film is detachably disposed on the bearing surface (the jig 200 includes suction pipes 220 for holding the adhesive tape 20 and is configured to allow the tape 20 to detach from the platform 210 during application of the tape onto the glass substrate 10 as illustrated in Fig. 1 (page 6, first four paragraphs)). 
CSOT teaches a press roll, roller 320, in Fig. 1 and page 6, fourth paragraph that is located on the same side of the device as the tape bearing fixture 200 and thus opposite the substrate fixing jig 100.  The press roll (roller 320) of CSOT is located at a side of the thin film away from the substrate fixing device (see location of roller 320 in Fig. 1 pressing on the tape 20 at a surface of the tape that faces away from the substrate fixing jig 100) and movable towards the substrate (10) and configured to roll from one end of the thin film (the adhesive tape 20) to an other end (at page 6, fourth paragraph, CSOT discloses the roller 320 is attached to a pneumatic rod 310 that provides pressure to the roller 320, the roller in turn presses the bonding adhesive 20 to the curved substrate, the jig 100 being movable so that the roller rolls from one end of the tape 20 to another end of the tape (see also page 7, penultimate paragraph)).   
CSOT also teaches the following:
fixing the substrate on the arched surface of a substrate fixing device (Fig. 1; glass substrate 10 fixed onto jig 100 at an arched surface thereof (page 6, second paragraph and page 7, second paragraph); 
placing the thin film on the bearing surface of the thin film bearing device (Fig. 1; adhesive tape 20 (i.e., thin film) shown placed on platform 210 of tape bearing fixture 200 (i.e., thin film bearing device)(page 6, third paragraph and page 7, third paragraph); 
controlling the press roll to press the thin film towards the arched surface and to roll from one end of the thin film to the other end, so that a portion of the thin film opposite to the press roll is coated to the substrate (Fig. 1; adhesive tape 20 shown being pressed on the substrate 10 using roller 320 (i.e., press roll) attached to pneumatic rod 310 that controls pressure to the roller (page 6, fourth paragraph and page 7, fourth and seventh paragraphs).
Regarding the new claim 10 limitations, CSOT teaches a first driving device in the form of pneumatic rod 310 (page 6, fourth paragraph) attached to the roller 320 that rolls and presses the tape 20 against the arched surface of the substrate 10, the rod 310 being raised and then lowered (i.e., controlled) with lateral movement of the jig 100 in order to maintain continuous pressure of the roller 320 on the tape 20 (page 7, seventh paragraph).  Although CSOT does not explicitly disclose providing a control device connected to and controlling the first driving device, a control or controller (i.e., any device or mechanism used to regulate or guide an operation of the apparatus) is implicit in the teachings of CSOT that require coordination between the movement of the rod 310 and movement of the jig 100 in order to maintain (i.e., control) a desired continuous pressure (page 7, seventh paragraph).
Regarding the recitation of a rotating shaft and associated second driving device, also connected to the control device, CSOT is silent as to a feature of a rotating shaft having a first rotational position for making the arched holding surface of the substrate fixing device rotate to face towards the thin film bearing device and a second rotational position for rotating the arched surface face away from the thin film bearing device. 
Fujifilm teaches a laminating device and method for accurately laminating a film 15a onto a glass substrate 21 (Fig. 5A and B; paras [0027]-[0029] and [0036]-[0041]).  The substrate 21 is held by an upper suction plate 33 and the film 15a is held by a lower suction plate 31 (Figs. 5A and B and paras [0029]-[0033]).  The film is laminated onto the substrate 21 using roller 40 (para [0032]) that presses against both a screen 36 and film 15a to coat the film onto the substrate 21 (para [0040]).  The roller 40 is described as pressing the film 15a from one end to the other (para [0040]).  Fujifilm teaches the film is vacuum-adsorbed on the screen, the screen is pushed upward by the roller and one end of the sheet is applied while applying constant pressure to the sheet (para [0010]).  Fujifilm teaches that its process and apparatus provides a constant pressure so that air bubbles do not enter between the adhesive layer located on the substrate and the film 15a (para [0040]). It is noted that CSOT is also concerned with reducing bubbles (see last paragraph of page 4).   To provide improved accuracy, upper substrate holding suction plate and lower film holding suction plate are preferably positioned so that first and second marks on the plates are matched based on a captured image (paras [0010]-[0011]).  Thus, Fujifilm implicitly teaches a control (i.e., device or mechanism used to regulate or guide the operation of the apparatus) connecting the various features of the device of Fujifilm in the form of a camera and cooperating machinery to provide the function of alignment.   After aligning the upper and lower plates, a roller is used to press the film upwardly onto the substrate located on the upper plate (para [0010]).  Movement between the plates is made possible in part by a hinge portion 45 (i.e., rotating shaft) for rotatably holding the upper suction plate 33 (Fig. 3 and para [0033]).  Fig. 3A illustrates a position for holding the substrate suction plate 33 facing away from the film suction plate 31 and Fig. 3B illustrates another position for holding the substrate suction plate 33 facing towards the film suction plate 31.  The hinge feature allows for positioning of the substrate 21 onto suction plate 33 and film 15a onto suction plate 31 when the apparatus is in the rotational position illustrated in Fig. 3A wherein both plates are oriented horizontally and spaced from one another  (paras [0036]-[0037]).  Following rotation, a facing arrangement illustrated in Fig. 3B (para [0038]) then allows for fine tuning of alignment between the substrate and the film (para [0038]-[0039] and the roller 40 is then moved upwardly by cylinder 42 to accurately laminate the film 15a onto substrate (para [0040]-0041]).  All of these features are taught as coordinating with each other, implicitly teaching an overall control mechanism for regulating and guiding these coordinated movements.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the apparatus and method of CSOT to include the hinge feature, camera, other alignment features and apparatus for overall control of operation of such features, as taught in Fujifilm for the advantage taught in Fujifilm of improved accuracy when laminating a film onto a glass substrate.

Regarding claim 13, at Fig. 1, CSOT teaches an adsorption structure for adsorbing the tape 20 (i.e., thin film) in the form of a plurality of vacuum pipes 220 (page 6, fourth paragraph and page 7, sixth paragraph).

Regarding claims 12 and 14, CSOT teaches the use of a plurality of suction pipes for holding both the substrate and the thin film (see Fig. 1 and page 6).  However, CSOT is silent as to providing a screen plate having a mesh located between the adhesive tape bearing surface and the tape (i.e., thin film) with the press roll located at a side of the screen plate away from the thin film so that the press roll presses and rolls the screen plate and the tape (thin film) against the arched surface in order to coat the film on the substrate.  
Fujifilm teaches a laminating device and method for accurately laminating a film 15a onto a glass substrate 21 (Fig. 5A and B; paras [0027]-[0029] and [0036]-[0041]).  The substrate 21 is held by an upper suction plate 33 and the film 15a is held by a lower suction plate 31 (Figs. 5A and B and paras [0029]-[0033]).  The film is laminated onto the substrate 21 using roller 40 (para [0032]). Furthermore, the lower suction plate 31 that holds the film 15a includes a screen 36 located in a holding frame 37 (i.e., a screen  plate), the screen described as being a flexible mesh-like sheet having a large number of micropores (para [0031] and [0010]).  As illustrated in Figs. 5A and B, the screen plate of Fujifilm is located between the film 15a and the suction plate 33 (bearing surface), the press roll 40 pressing against both the screen 36 and film 15a to coat the film onto the substrate 21 (para [0040]).  The roller 40 is described as pressing the film 15a from one end to the other (para [0040]).  Fujifilm teaches the film is vacuum-adsorbed on the screen, the screen is pushed upward by the roller and one end of the sheet is applied while applying constant pressure to the sheet (para [0010]).  Fujifilm teaches that its process and apparatus provides a constant pressure so that air bubbles do not enter between the adhesive layer located on the substrate and the film 15a (para [0040]). It is noted that CSOT is also concerned with reducing bubbles (see last paragraph of page 4). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing the claims of the invention to modify the apparatus and method of CSOT/Fujifilm to include the screen feature of Fujifilm for the benefits taught in Fujifilm including the application of a constant pressure to the film during lamination, the constant pressure by the roller on the screen resulting in the advantage of air bubble exclusion.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over CSOT/Fujifilm as applied to claims 10 and 13 and further in view of  Aoki et al., US 2011/0141448 (hereafter Aoki).
Regarding claims 15 and 16, CSOT teaches using a plurality of vacuum suction pipes to hold the tape 20 (i.e., thin film) and the substrate 10 (see Fig. 1 vacuum suction pipes 220 (for the tape) and 120 (for the substrate)(disclosed at page 6).  However, CSOT is silent as to the use of adsorption pads located on bearing surfaces that are in communication with the suction pipes.
Aoki is directed to methods of holding and moving substrates, such as glass plates, by vacuum adsorption (paras [0003]-[0006]).  With reference to Fig. 5, a substrate holder of Aoki includes a plurality of adsorption pads 92 located on a substrate tray 90 (i.e., bearing surface) upon which a substrate P is held (Figs. 4 and 5, paras [0085]-[0091]).  The plurality of pads communicate with a plurality of piping members located in support sections 91 wherein gas is suctioned through the pads 93 to hold the substrate P (para [0089]).  Pads 93 also cooperate with air cylinders 53 and guide members 54 that move vertically (paras [0082]-[0085]), allowing the pads 93 to move upwardly to support the substrate P from below (see transition from suction alone at Fig. 5B to suction + direct support at Fig. 5C; para [0086]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing the claims of the invention to modify the apparatus and method of CSOT/Fujifilm to include adsorption pads according to Aoki for the predictable advantage of providing a  location at which suction is drawn for holding a substrate or film in place and further, for the advantage of providing a support surface for the substrate or film from below by moving the pads upwardly via the cooperating air cylinders and guide members taught by Aoki.

Response to Arguments
Applicant's arguments in the Remarks of March 10, 2022 have been carefully considered but they are not persuasive.  Please see the new section 103 rejection of claim 10 above applying CSOT in view of Fujifilm that is responsive to the arguments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746